Citation Nr: 0026975	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.  Thereafter, he served as a member of the military 
reserves beginning in the 1980's, and he returned to active 
military service from December 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for knee disabilities.  He filed a January 1998 notice of 
disagreement regarding this determination, and was afforded a 
February 1998 statement of the case.  He then filed a March 
1998 VA Form 9, perfecting his appeal.  He was also afforded 
a July 2000 personal hearing before a member of the Board.  


FINDINGS OF FACT

1.  The veteran served in combat during his active military 
service.  

2.  The veteran's claim for service connection for a right 
knee disability is plausible.  

3.  The veteran's claim for service connection for a left 
knee disability is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well grounded claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has submitted a well grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
disabilities of the knees at the time he entered active 
military service in March 1966.  The veteran's December 1998 
service separation medical examination is negative for any 
disability of either knee, and on his medical history form, 
he reported no history of a trick or locked knee.  The 
veteran's DD-214 indicates that he was awarded the Purple 
Heart Medal, Combat Infantryman's Badge, and the 
Parachutist's Badge for his military service.  

The veteran underwent surgical repair of the right knee at a 
private hospital in March 1972.  A tear of the meniscus was 
diagnosed and surgically repaired.  A prior history of 
several minor shrapnel wounds to the right lower extremity, 
without sequelae, was noted.  

Upon returning to active military service with the reserves, 
the veteran was afforded a May 1984 service medical 
examination.  At that time, he reported a history of a trick 
or locked knee.  He also stated he sustained a shell fragment 
wound to the left knee during his service in Vietnam; no 
injury of the right knee was reported.  Finally, he stated he 
had a medial meniscectomy of the right knee in 1971 and of 
the left knee in 1976.  Since that time, he has had no 
history of swelling or giving way.  He underwent a periodic 
military medical examination in July 1994, at which time he 
reported no current or prior history of a trick or locked 
knee, although he did report operations on both knees; in 
1970 for the right knee and in 1976 for the left knee.  No 
current disability of either knee was noted upon objective 
examination.  

The veteran's knees were examined by a VA examiner in August 
1997 as part of a dermatological examination.  Surgical scars 
were observed along both knees.  X-rays of the knees revealed 
slight joint space narrowing and slight degenerative joint 
changes bilaterally.  

The veteran first filed a claim for service connection for 
disabilities of the knees in November 1997.  The RO 
considered the evidence of record and issued a November 1997 
rating decision denying the veteran's claims.  He responded 
with a January 1998 notice of disagreement, initiating this 
appeal.  He was afforded a statement of the case in February 
1998, and filed a VA Form 9 in March 1998.  

A VA orthopedic consultation was afforded the veteran in June 
1999.  He reported a history of bilateral knee pain, right 
greater than left.  X-rays of both knees were taken, and 
these revealed slight spurring and slight narrowing of the 
medial joint spaces, bilaterally.  Two foreign bodies were 
observed in the veteran's right thigh, several centimeters 
above the knee joint.  The veteran also related a history of 
surgical removal of shrapnel from his right knee.  Internal 
derangement of the right knee was diagnosed, and a MRI 
examination was recommended.  No diagnosis was given for the 
left knee.  A MRI examination of the right knee was performed 
later that month, and ligament tears and chondromalacia were 
observed.  Further medical attention was recommended.  

The veteran was afforded a personal hearing before a member 
of the Board in July 2000.  He stated that his right knee was 
first injured during service in Vietnam, when shrapnel struck 
his knee and several other places.  The knee continued to 
deteriorate with time, and he finally had to undergo surgical 
repair of the joint in the 1970's.  He reported no specific 
injury of the left knee, but alleged that the rigors of 
military training, including several hundred parachute jumps 
as a member of the Special Forces, have resulted in his 
current left knee disability.  He also asserted that his 
altered gait, due to his right knee disability, has resulted 
in a left knee disability as well.


Analysis

The veteran seeks service connection for disabilities of the 
right and left knee.  Service connection will be awarded for 
any current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In any claim before the VA, the benefit of the doubt 
will be afforded the claimant whenever the evidence is in 
approximate balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Only after a claim is 
found to be well grounded will the VA's duty to assist 
attach.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 12 
Vet. App. 542 (1999).  

As the veteran has been awarded the Combat Infantryman's 
Badge and Purple Heart Medal, his participation in combat is 
conceded by the Board.  As a combat veteran, the statutory 
presumptions of 38 U.S.C.A. § 1154(b) are applicable to his 
claim.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  Under these presumptions, the veteran's 
lay testimony regarding diseases and injuries incurred in or 
aggravated by service will be accepted as true in the absence 
of evidence to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  In the 
present case, the veteran has stated that he sustained shell 
fragment wounds to his knee during his combat service in 
Vietnam, although he has offered contradictory accounts as to 
which knee was injured.  In a January 1999 written statement 
to the VA, he reported a shrapnel injury to his left knee.  
However, at his July 2000 personal hearing, he reported a 
right knee injury.  He has also alleged that he took part in 
"several hundred" parachute jumps during his military 
service.  The veteran's DD-214 also reveals that he was 
awarded the Parachutist's Badge.  For the purposes of 
determining the well groundedness of these claims, his 
contentions of bilateral knee injuries during service are 
accepted as true.  King, supra.  

Next, the veteran has reported bilateral knee pain since 
service.  Regarding these allegations, the veteran is 
certainly competent to offer credible lay testimony regarding 
such easily observable symptomatology as are noted above.  
See Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 
6 Vet. App. 465 (1994).  His reports are confirmed by medical 
evidence of record, which reveals bilateral knee surgery 
during the 1970's.  More recently, an August 1997 VA X-ray 
revealed degenerative changes of the bilateral knees.  Thus, 
the veteran has presented sufficient evidence to render his 
claims for service connection for bilateral knee disabilities 
well grounded.  See Savage v. Gober, 10 Vet. App. 489 (1997).  
Because the veteran's claims are well grounded, additional 
development may be afforded him.  



ORDER

1.  The veteran's claim for service connection for a right 
knee disability is well grounded.  

2.  The veteran's claim for service connection for a left 
knee disability is well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Because the veteran's claims for service connection for right 
and left knee disabilities are well grounded, the statutory 
duty to assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist includes providing the veteran a thorough 
and contemporaneous medical examination that discusses the 
etiology of the veteran's claimed condition(s).  Pond v. 
West, 12 Vet. App. 341 (1999).  A current medical examination 
is especially important where the medical questions at issue 
are beyond the expertise of the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, 
the etiology of the veteran's bilateral knee disabilities is 
unclear.  A VA medical examination is warranted to determine 
if these disabilities were initially incurred during active 
military service.  

The duty to assist also includes the obligation to obtain all 
relevant medical evidence of the which the VA has been made 
aware. Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  In a 
report dated in October 1997, the veteran stated he underwent 
knee surgery in 1984 or 1985 at a hospital in Elkton, 
Maryland.  Relying on this statement, the RO, in a March 1999 
letter, requested the veteran's medical records for the years 
1983-85.  However, in his hearing in July 2000, the veteran 
stated that he had a knee operation at a hospital in Elkton, 
Maryland, in the 1970s.  The RO must again attempt to obtain 
the veteran's pertinent medical records from this facility.  

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
bilateral knee disabilities.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should evaluate each of the 
knee disabilities for which the veteran 
claims service connection, and determine 
if such a current disability exists and 
if it is as likely as not if such 
disabilities were either incurred in or 
aggravated by service.  In so doing, the 
examiner should take into account the 
veteran's shell fragment wound to the 
lower extremities, as well as his service 
as a parachutist.  The medical basis for 
all opinions expressed should be 
indicated, to include specific citations 
to the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 



